Citation Nr: 1518844	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to November 1982.  He also had additional prior reserve duty service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in January 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for additional development.  At his January 2015 hearing, the Veteran testified that his low back condition had been treated with injections, a TENS unit and by a chiropractor.  However, it does not appear that these records have been associated with the claims file.  As such, the AOJ should contact the Veteran and attempt to obtain these records for the Veteran's low back disorder claim.

The Board also finds that new VA examinations should be obtained for the Veteran's low back, right foot, and left foot disorder claims.  In that regard, the Board notes that the May 2013 examiner did not fully address the Veteran's lay testimony in his opinions.  The Board also finds that a new examination is needed to clarify the current diagnoses of the Veteran's foot disorders.  While the Veteran was treated for plantar fascial strain while in service, the Veteran's private medical records show only a diagnosis of recurrent ingrown toenail in 2009.   Further, the May 2013 examination for the Veteran's feet was unclear as to what foot disorders the Veteran is currently diagnosed with.  

In regard to the Veteran's low back disorder claim, the Board notes that the Veteran was treated for lumbar strain while in service.  While the May 2013 VA examiner found no chronicity of a low back disorder in service, there was no adequate opinion provided that discussed the Veteran's current degenerative disc disease and whether it is related to this in service strain.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any medical providers who have treated his low back disorder with injections, a TENS unit, or chiropractic treatments.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must provide all low back diagnoses.  For each currently diagnosed low back disorder, the examiner must opine as to whether it is at least as likely as not any diagnosed low back disorder is causally or etiologically related to the Veteran's military service.  The examiner is asked to discuss the following:  1) the Veteran's lay testimony regarding symptoms since service and self-medicating the pain due to a lack of insurance; 2) service treatment records showing treatment for lumbar strain in May 1982; 3) a diagnosis of central disc extension at L2-3 extending posteriorly causing significant impression on the thecal sac in an MRI scan performed in October 2011; and 4) the 2013 VA examination report and opinion.

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and/or left foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must list all current diagnoses of the Veteran's left foot and/or right foot.  For each currently diagnosed foot disorder, the examiner must then opine as to whether it is at least as likely as not any diagnosed left and/or right foot disorders are causally or etiologically related to the Veteran's military service.  The examiner is asked to discuss the following:  1) the Veteran's lay testimony of symptoms since service that he self-medicated as he did not have insurance; 2) service treatment records showing treatment for plantar fascial strain in May 1982; 3) private medical records show treatment for a recurrent ingrown toenail in 2009; and 4) the prior 2013 VA examination report and opinion.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




